                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND
__________________________________
                                    )
JOAQUIM DAROSA                      )
                                    )
     Plaintiff,                     )
                                    )
     v.                             )    C.A. No. 16-485 WES
                                    )
ADMIRAL PACKAGING, INC.; and        )
ROBERT HUMMEL                       )
                                    )
     Defendants.                    )
___________________________________)


                          MEMORANDUM AND ORDER

     After   twenty-five      years   working   as   an    ink-technician     at

Admiral Packaging, Inc. (“Admiral”), Plaintiff Joaquim Darosa was

terminated   in   June   of   2014    for   losing   his    temper   during   a

disagreement with a colleague.        Although Darosa admits he lost his

temper, he believes Admiral used the incident as a convenient

excuse to fire him and that he was actually terminated because he

suffers from ulcerative colitis, for which he took an extended

leave of absence in 2013 under the Family Medical Leave Act

(“FMLA”), 29 U.S.C. § 2601 et          seq.1    See generally Compl., ECF

No. 1-2.


     1   The Court notes that ulcerative colitis qualifies as a
“disability” under both state and federal law. See Americans with
Disabilities Act (“ADA”), 42 U.S.C. §§ 12102(1); Rhode Island Civil
Rights Act, R.I. Gen. Laws § 42-112-1, et seq.; Rhode Island Fair
Employment Practices Act, R.I. Gen. Laws § 28-5-1 et seq.; see
also Rhode Island Civil Rights of People with Disabilities Act,
R.I. Gen. Laws § 42-87-1(1).
                                      1
       On August 4, 2016 Darosa filed a Complaint (ECF No. 1-2),

alleging, inter alia, claims for FMLA retaliation (Count I) and

disability discrimination (Count III) and seeking damages for his

allegedly      wrongful   termination.2    Admiral     has   rebutted    these

allegations by arguing that Darosa was a “problem employee” for

years with an extensive disciplinary history and that the June

incident was simply the straw that broke the camel’s back. Defs.’

Mot. for Summ. J. (“Defs.’ Mot.”) 1, ECF No. 19.

       Before the Court is Defendants’ Motion for Summary Judgment

(ECF No. 19), to which Plaintiff has objected (ECF No. 24).               For

the following reasons, the Court grants in part and denies in part

Defendants’ Motion.

I.     Factual Background

       Darosa worked as an ink technician at Admiral Packaging from

1989   until    June   17,   2014.   In   2006,   he   was   diagnosed   with

ulcerative colitis, for which he took protected FMLA leave three

times: first in 2006 (fifteen weeks), then in 2012 (fourteen days),

and again 2013 (forty days).


       2Darosa concedes that he cannot prevail on Count II
(Whistleblower violation under R.I. Gen. Laws § 28-50-1) or as
against Robert Hummel individually. See Pl.’s Mem. in Opp’n to
Defs.’ Mot. Summ. J. (“Pl.’s Mem.”) 1, ECF No. 24-1 (“In this
motion, Plaintiff concedes that he cannot meet his burden under
R.I.G.L. § 28-50-1 nor against Hummel individually. Accordingly
he proceeds against Admiral Packaging Inc, under FMLA retaliation
and Disability Discrimination claims.”).     The Court therefore
dismisses Count II and dismisses the Complaint with respect to
Hummel.
                                     2
     A.     Darosa’s 2013 FMLA Leave

     In 2013, while Darosa was supposed to be out of work on FMLA

leave, a video surfaced showing Darosa performing on stage at the

Cape Verdean festival in Providence.               After seeing the video on

YouTube.com and while he was still out on FMLA leave, Darosa’s

supervisors at Admiral called Darosa to ask why he was not at work,

to offer him “light duty” work, and to invite him to the company

picnic at McCoy Stadium. Pl.’s Statement of Undisputed Facts

(“Pl.’s   SUF”)   ¶¶   29-30,     ECF    No.   24-2;    Defs.’     Statement    of

Undisputed Facts (“Defs.’ SUF”) ¶¶ 22-32, ECF No. 20.                     Darosa

claims that his performance at the festival made his supervisors

“angry,” though nothing in the record suggests that his supervisors

discussed   the   matter   with    him      when   he   returned    to   work   or

disciplined him for the apparent abuse of leave.                 Pl.’s Mem. 12-

13, 21; Defs.’ SUF Ex. A (“Darosa Dep.”) 15:18-25:4, ECF No. 20-

1.

     B.     Overtime Shifts at Admiral

     Throughout his tenure at Admiral, Darosa worked first shift

(7:00 a.m. to 3:00 p.m.) and was occasionally asked to work

overtime by coming in early, around 4:00 a.m.               He testified that

early shifts were hard for him because of his colitis and that he

expressed this difficulty to his supervisors. Darosa Dep. 61:13-

62:3. However, it is unclear whether he informed his supervisors

that the reason these early shifts were hard for him was because

                                        3
of his colitis, as opposed to the general difficulty of waking up

early and arriving at work on time.    Specifically, he testified as

follows:

           Q:    . . . [W]hy don’t you tell me what you
                think a hostile work environment is?

           A:     Well, if I have colitis and I go to the
                bathroom all the time, I have problems
                sleeping, and I’m losing weight, do you
                think I should be going to work 4:00 in the
                morning, 5:00 in the morning?

           Q:   Okay. Did you ever ask your employer for
           a modified schedule?

           A:    I asked many times. The fact that it would
                be hard, because one, I had to get my wife
                to get up to bring me, and I had to ask
                another employee to pick me up. And I had
                told them that it would be hard for me to
                make it in there on time. Since my schedule
                is from 7:00 to 3:00, 4:00 and 5:00 would
                be difficult. But I was never given that
                opportunity to stay home. It was more like
                a must.

Id. Darosa admits that he never asked to be scheduled for Admiral’s

second shift, which occurred in the afternoons, to avoid these

early mornings. Id. 65:1-5.

     C. Bonuses, Raises, and Performance Evaluations at Admiral

     Admiral provides several kinds of monetary incentives to its

employees, namely, a year-end bonus and an annual raise.3     Both of


     3 Admiral also offers holiday bonuses to all employees
employed on the day of the company holiday party and safety bonuses
to all employees when Admiral finishes a quarter without a “lost
time” incident. Defs.’ SUF ¶¶ 40-43. Employees are automatically
entitled to these bonuses, regardless of the quality of their
                                   4
these   are    awarded   based,   in   part,   on   the    employee’s   annual

performance      evaluation.   That    evaluation     is    completed      by   a

supervisor and rates the employee on a scale of 1 to 5 in the

following     categories:   attendance,    attitude,       work   ethic,    work

knowledge, productivity, assisting others, and overtime.

      Of the three ink technicians employed at Admiral in 2013,

Darosa received the lowest overall performance rating.               His 2013

evaluation reads as follows:

              Darosa: 2 for attendance, 2 for attitude, 2
              for work ethic, 5 for work knowledge, 3 for
              productivity, 2 for assisting others, and 2
              for overtime.

Defs.’ SUF Ex. G (“Disciplinary History”) 60, ECF No. 20-7.

Darosa’s evaluation also included the comment “Not motivated/needs

supervising.” Id. In contrast, the other two ink technicians were

rated as follows:

              Paul Amaral:      5 for attendance, 4 for
              attitude, 5 for work ethic, 5 for work
              knowledge, 4 for productivity, 3 for assisting
              others, and 4 for overtime; “very strong A
              Player.”

              Joe Dionne: 3 for attendance, 4 for attitude,
              3 for work ethic, 2 for work knowledge, 3 for
              productivity, 2 for assisting others, and 2
              for overtime; “Still new and learning.”

Id.




workplace performance and Darosa does not claim he was refused
either award.
                                       5
      Based partly on these performance ratings, in 2013, Darosa

received a 3% annual raise and a $500 year-end bonus; Paul Amaral,

in contrast, received a 5% annual raise and, allegedly, a larger

year-end bonus. Pl.’s SUF ¶¶ 4, 8, 21-24.        However, Darosa does

not quantify how much larger or submit any evidence showing that

Amaral’s bonus was, in fact, larger than his own.        Id.   Darosa

also alleges that Admiral’s owner, Harlan Frank, personally handed

him his bonus check for 2013 and told him that the reason he

received a lower year-end bonus for 2013 was because he “didn’t

work the whole calendar year.”    Pl.’s SUF ¶ 27; Darosa Dep. 24:17-

23.   Darosa contends that there is a connection between the size

of his 2013 year-end bonus and the amount of FMLA leave he took.

He argues that he received a $1,350 year-end bonus in 2012 when he

took only fourteen days of FMLA leave while he received a $500

bonus in 2007 and 2013, when he took fifteen weeks and forty days

of FMLA leave, respectively.     Id. ¶¶ 21-23.    However, Darosa has

not submitted any evidence showing his bonus and raise history for

the other twenty-two years of his employment at Admiral.

      Darosa also points to several comments made by his direct

supervisor, Robert Hummel, to prove that there is a connection

between his 2013 FMLA leave and his lower year-end bonus and annual

raise. Specifically, he alleges that, after he returned from FMLA

leave in July of 2013, Hummel told him that he had been hired “to

clean house” and “get rid of the . . . bad apples.” Darosa Dep.

                                  6
42:1-15; 45:5-22.      However, Darosa admitted that Hummel made the

same comment to everyone at Admiral and that he and his co-workers

“kind of joked” about how “the new manager’s here to clean the

house.” Id. 44:12-22.     Additionally, Hummel allegedly told him at

some point that he was there to get rid of “the old, the sick, the

people taking a lot of time out from work,” which Darosa understood

as referring to his ulcerative colitis and related FMLA leave. Id.

45:5-22.

       D.   Darosa’s Disciplinary History at Admiral

       Darosa’s disciplinary history at Admiral reflects chronic

absenteeism and tardiness as well as aggressive, insubordinate,

and inappropriate conduct. See generally Disciplinary History.

However, the last written report documenting Darosa’s misconduct

was dated October 2009.          See Disciplinary History at 58.             John

Wilbur, Admiral’s Vice President and CFO, testified that Darosa

historically    had    attitude    and       attendance   problems     and   that

Darosa’s supervisors generally spoke directly to him when these

issues arose and did not always make a formal record of their

discussions.    Defs.’ SUF Ex. C (“Wilbur Dep.”) 11:21-12:3; 42:11-

44:10. Likewise, Admiral’s owner, Harlan Frank, testified that

many   of   Darosa’s   interim    supervisors      had    previously   reported

Darosa’s attitude as a problem.              Defs.’ SUF Ex. E (“Frank Dep.”)

31:2-32:9, ECF No. 20-5.



                                         7
      E.     Termination Incident

      On June 17, 2014, Darosa was instructed by a press operator,

Walter Beauchamp, to stop mixing and toning inks until the client

arrived to approve the color on a sample sheet.                 Pl.’s SUF ¶¶ 41-

45; Defs.’ SUF ¶ 129.       According to Admiral, Darosa disobeyed that

instruction, yelled at Beauchamp to “let me do my job!” and

continued mixing and toning the inks anyway; the ink was ultimately

wasted, at great cost to Admiral, when the client later rejected

the sample.      Defs.’ SUF ¶¶ 127-137.           Beauchamp stated that he

reported the incident up the chain of command the same day and

that Darosa was fired a week later, on June 25.                   Defs.’ SUF ¶¶

138-148.     Darosa’s version of events differs slightly: he admits

that he yelled at the press operator to “let me do my job!” but

contends that disagreements of this sort were common and that he

did not continue to mix or tone inks after he was instructed to

stop.   Pl.’s SUF ¶¶ 49-54.        He also alleges that Admiral is lying

about the ink being wasted because he did not personally see anyone

discard the ink after the customer rejected the sample.                  Id. ¶ 55.

II.   Legal Standard

      Both    Darosa’s      FMLA     retaliation       claim     and     his    ADA

discrimination      claim   are    analyzed     under    the    burden-shifting

framework articulated in McDonnell Douglas Corp. v. Green, 411

U.S. 792, 802-03 (1973).           Under that paradigm, Darosa bears the

initial    burden   of   establishing      a   prima    facie    case.    See   id.

                                       8
Establishment of a prima facie case creates a presumption that the

employer unlawfully discriminated against the employee, which can

be   rebutted   only    if     the    employer    articulates   a   legitimate,

nondiscriminatory reason for its actions. Id.; see also Oliver v.

Dig. Equip., 846 F.2d 103, 108 (1st Cir. 1988).               If Admiral meets

this burden, then Darosa has the opportunity to demonstrate that

the proffered reason was not the true reason for termination but

was merely a pretext for retaliation and discrimination.                     Texas

Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 256 (1981).

However, even where an employer has a “compelling reason” for

terminating     an    employee       that   is   “wholly   unrelated”   to   that

employee’s disabilities, the employer cannot “use the occasion as

a convenient opportunity to get rid of [a] disabled worker[].”

Hodgens v. Gen. Dynamics Corp., 144 F.3d 151, 167 (1st Cir. 1998)

(citing Matthews v. Commonwealth Edison Co., 128 F.3d 1194, 1195

(7th Cir. 1997)).           “Nor can it be an opportunity to get rid of

workers who exercise their FMLA right to take medical leave for

serious medical conditions.” Id. (citing 29 U.S.C. § 2615(a)).

      Summary judgment is appropriate when, taking all inferences

in   the   light     most    favorable      to   the   non-moving   party,   “the

pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show that there is

no genuine issue as to any material fact and that the moving party

is entitled to a judgment as a matter of law.”             Fed.R.Civ.P. 56(c);

                                            9
Hodgens, 144 F.3d at 158. “Even in employment discrimination cases

where elusive concepts such as motive or intent are at issue,

summary judgment is appropriate if the non-moving party rests

merely upon conclusory allegations, improbable inferences, and

unsupported speculation.” Benoit v. Tech. Mfg. Corp., 331 F.3d

166, 173 (1st Cir. 2003) (quotations omitted).

III. Discussion

     A.   Count I – FMLA Retaliation

     Darosa first alleges that he was terminated in retaliation

for taking forty days of FMLA leave in 2013.        To make out a prima

facie case of FMLA retaliation, Darosa must show that (1) he

availed himself of a protected right under the FMLA; (2) he was

adversely affected by an employment decision; (3) there is a causal

connection   between   the   protected   activity    and   the   adverse

employment action.     See Randlett v. Shalala, 118 F.3d 857, 862

(1st Cir. 1997); McDonnell Douglas Corp. v. Green, 411 U.S. 792,

802-03 (1973).

          i. Darosa’s prima facie case

     There is no dispute here that by taking FMLA leave, Darosa

“availed himself of a protected right” under the FMLA or that he

was adversely affected by Admiral’s decision to terminate him.

Randlett, 118 F.3d at 862.     However, the parties disagree about

whether Darosa’s $500 year-end bonus and 3% annual raise in 2013

constitute adverse employment decisions and whether Darosa has

                                  10
established a causal connection between his FMLA leave in 2013 and

his ultimate termination a year later.

                 1. Darosa’s 2013 year-end bonus and annual raise do
                    not constitute adverse employment decisions
                    under the FMLA

       Darosa   alleges    that   he   suffered     an   adverse    employment

decision when he received a lower year-end bonus and annual raise

for 2013 as compared with 2012.             See Pl.’s Mem. 10.           While he

acknowledges that the bonus and raise at issue were awarded, in

part, based on his poor performance evaluation in 2013, he contends

that   his   supervisors    impermissibly     lowered      his   score    in    the

“attendance” and “overtime” categories because he took so much

FMLA leave that year. Id. at 13-15.           He apparently believes that

his low scores in those two categories (as opposed to his low

scores in virtually every other category) caused him to receive a

reduced bonus and raise.

       As an initial matter, Darosa has produced no evidence showing

that his supervisors actually considered his FMLA leave when

evaluating his performance: Admiral has no official policy about

how supervisors should fill out the evaluation form, the form

itself contains no instructions about what supervisors should

consider, and Wilbur testified that none of Admirals’ supervisors

considered FMLA leave when evaluating an employee. See Wilbur Dep.

29:19-31:21; Frank Dep. 25:5-26:11. However, even if Darosa had

proved   that   his   supervisors      considered    his    FMLA   leave       when

                                       11
evaluating his performance, his lower bonus and raise in 2013 still

would not constitute an adverse employment decision in violation

of the FMLA because: (1) the awards were based on specific goals

which Darosa failed to meet, as evidenced by his low scores in

five of the six evaluation categories; and (2) both awards were

discretionary, incentive-based awards to which Darosa was not

automatically entitled.     See Wilbur Dep. 33:10-14 (“Most of our

bonuses   each   year     are   very   subjective.   After   company

profitability, most of it comes down to really the owner and a

meeting one on one with the supervisor and how they performed

during the year.”).

     When a bonus or raise is based on a specific goal – such as

hours worked or perfect attendance – an employee who failed to

meet that goal due to FMLA leave may properly be denied payment.

See 29 C.F.R. § 825.215(c)(2) (“[I]f a bonus or other payment is

based on the achievement of a specified goal such as hours worked,

products sold or perfect attendance, and the employee has not met

the goal due to FMLA leave, then the payment may be denied, unless

otherwise paid to employees on an equivalent leave status for a

reason that does not qualify as FMLA leave. For example, if an

employee who used paid vacation leave for a non-FMLA purpose would

receive the payment, then the employee who used paid vacation leave

for an FMLA-protected purpose also must receive the payment.”).

Additionally, when there is no automatic entitlement to the bonus

                                  12
or raise, denial of that award does not constitute an adverse

employment action.       See Rabinovitz v. Pena, 89 F.3d 482, 488–89

(7th Cir. 1996) (“[L]oss of a bonus is not an adverse employment

action   in   a   case   such   as   this   where   the   employee   is   not

automatically entitled to the bonus.”).

     Here, Admiral employees were scored on their ability to meet

specific company goals: attendance, attitude, work ethic, work

knowledge, productivity, assisting others, and overtime.                  When

compared with his fellow ink technicians, it is clear that Darosa

failed to meet most of these goals, as evidenced by the fact that

he scored lower in almost every category than his colleagues.

Because Darosa has produced no evidence showing that Admiral gave

lower scores (and, consequently, lower bonuses and raises) only to

FMLA-leave taking employees but not to employees who took non-FMLA

leave, Darosa has not established that his year-end bonus or annual

raise were reduced in retaliation for his taking FMLA leave in

2013.    See 29 C.F.R. § 825.215(c)(2) (“[I]f an employee who used

paid vacation leave for a non-FMLA purpose would receive the

payment, then the employee who used paid vacation leave for an

FMLA-protected purpose also must receive the payment.”)

     Likewise, because both the year-end bonus and the annual raise

were discretionary, incentive-based awards to which no Admiral

employee was automatically entitled, Darosa did not suffer an

adverse employment action by receiving reduced awards.           See Frank

                                      13
Dep.   24:14-18   (“Jack’s    attendance    rating    is    based   on   Jack’s

performance while he was at work.          Jack was notorious for coming

in late, leaving early.       He’s rated against his peers for the time

that he’s on the job only.”); Wilbur Dep. 33:10-14 (“Most of our

bonuses each year are very subjective.”).            The analysis might be

different had Admiral denied Darosa the safety or holiday bonuses

(see supra note 3) to which all employees were automatically

entitled, regardless of the quality of their performance. However,

Darosa does not dispute the fact that he received those bonuses on

the same terms as every eligible Admiral employee.              Accordingly,

Darosa’s $500 year-end bonus and 3% annual raise do not constitute

adverse employment decisions under the FMLA.

                  2. Causation

       The parties dispute whether Darosa has established a causal

connection between his 2013 FMLA leave and his ultimate termination

almost a year later.     Admiral Argues that Darosa’s FMLA leave is

too attenuated from the termination decision to be related. Darosa

contends, in essence, that the temporal nexus is irrelevant because

several comments from Hummel and Frank indicate that Admiral was

“setting him up for something” – i.e., his ultimate termination.

Darosa Dep. 46:10-11.

       Darosa’s   strongest    evidence    showing   a     causal   connection

between his termination and his FMLA Leave is a comment Hummel

allegedly made in February 2014, when he told Darosa that he was

                                     14
there to get rid of “the old, the sick, the people taking a lot of

time out from work.”      Id. 45:5-22.   It is unclear where and when

Hummel made these comments, but Darosa testified that he could

tell from Hummel’s “tone” that Hummel was referring specifically

to him and his disability.      Id. 45:23-46:19.    At around the same

time, Hummel also allegedly told Darosa that “soon he would not

have to worry about” certain internal processes to which Darosa

had objected.   Id.    Darosa believes that these two comments, taken

together,    indicated   that   Hummel   was   “setting   [him]    up    for

something”    and   implies   (without   stating   outright)      that   the

“something” was his ultimate termination several months later.

Id. 46:10-11.

     On the one hand, there appears to be no real connection

between the “old and sick” comment and the comment that “soon

[Darosa] would not have to worry about” certain processes, because

Darosa testified that the two comments did not occur in the same

conversation and may have even occurred as far as a month apart.

Id. 45:13-46:24.    On the other hand, Hummel’s comment about “sick”

employees who were “taking a lot of time out from work” certainly

could be a reference to disabled employees taking medically-

necessary leave.      Moreover, because Darosa’s termination occurred

less than six months after this comment was allegedly made, there

is a (very tenuous) temporal connection between the comment and

the termination.      Although it is a close call, taking all of the

                                   15
evidence in the light most favorable to Darosa, Hummel’s comment

about getting rid of “the old, the sick, the people taking a lot

of time out from work” employees is sufficient to establish a

causal connection between his 2013 FMLA leave and his termination

in 2014. Id. 45:5-22.

          ii. Pretext

     As   Darosa   has   established   a   prima   facie   case   of    FMLA

retaliation, Admiral may rebut the presumption of discrimination

only by articulating a legitimate, nondiscriminatory reason for

its termination decision.    See Oliver, 846 F.2d at 108.     If Admiral

meets this burden, then Darosa can defeat summary judgment only by

demonstrating that the proffered reason was not the true reason

for his termination but was merely a pretext for FMLA retaliation.

Burdine, 450 U.S. at 256.

     Admiral has met its burden by contending that Darosa was fired

in response to the June 17 incident, which Frank described as “a

really bad situation of insubordination . . . where he cost us a

lot of money and where the customer was not satisfied.”                Frank

Dep. 31:9-13. However, even though Admiral had a “compelling

reason” for terminating Darosa that was “wholly unrelated” to his

colitis and accompanying FMLA leave, it cannot “use the occasion

as a convenient opportunity to get rid of [a] disabled worker[].”

Hodgens, 144 F.3d at 167 (citing Matthews, 128 F.3d at 1195).            Nor

can it be an opportunity to get rid of workers who exercise their

                                  16
FMLA right to take medical leave for serious medical conditions.”

Id. (citing 29 U.S.C. § 2615(a)).

       Admiral argues that Darosa’s history of workplace misconduct

supports the legitimacy of its termination decision because it

proves that Darosa was a problem employee who had finally run out

of goodwill.       Indeed, the record reflects that Darosa had an

extensive history of disciplinary issues and attitude problems

while employed at Admiral.         He was suspended for three days in

March    1993   after    an   aggressive    confrontation     with   multiple

supervisors and colleagues over a can of spilt ink.                See Defs.’

SUF ¶ 97; see also Disciplinary History at 6-10.             Later that same

year, he received a verbal warning for being late nineteen times

and absent six times between January and July.          Id. ¶ 98, Ex. G at

13. Similarly, on April 1, 1996, after months of chronic tardiness

and absenteeism, Darosa received a “First and Final warning” after

he    “[c]reated   a    disturbance   involving     union    and   management

employees on 3/29/96,” pursuant to which he was informed that the

“[n]ext incident will result in discharge.” Id. ¶ 100, Ex. G at

16.     For years thereafter, Darosa’s attendance problems plagued

his employment at Admiral and he was written up many other times

for chronic tardiness and unexplained absenteeism, as well as

violations of safety protocols for stunts like riding an ink cart

down a ramp.       See generally Disciplinary History.             Given this

track-record,      Admiral    contends     that   Darosa’s    insubordinate,

                                      17
aggressive behavior on June 17, 2014 was simply “the last straw.”

Frank Dep. 31:12-14.

      However,    the    severity    and    consequences      of    the   June   17

disagreement are hotly disputed issues of fact:              Admiral maintains

that Darosa screamed at another employee and refused to follow

directions, causing Admiral to waste a significant amount of ink,

at great cost; Darosa admits that he lost his temper, but denies

that he refused to follow instructions and argues that the ink was

not, in fact, wasted.      The Court must take these disputed facts in

the light most favorable to Darosa.               Viewed through that lens, it

is   arguably    not    credible    that    a     minor   disagreement    between

employees should suddenly constitute a fireable offense when,

prior to 2014, much more egregious conduct had warranted only a

handful of written warnings or, at worst, a suspension.                     Stated

differently, by not firing Darosa for his more egregious conduct

early on, Admiral evidenced its belief that Darosa’s usefulness as

an   ink   technician     outweighed        his    disciplinary     issues;      the

company’s calculus appears to have changed, but only after Darosa

took forty days of FMLA leave in 2013.

      The FMLA does not permit employers to rid themselves of

individuals who are “taking a lot of time out of work,” Darosa

Dep. 45:17, by biding their time until the leave-taking employee

commits a minor, if legitimate, infraction.                Courts cannot allow

these   garden-variety      human    errors       to   sanitize    an   employer’s

                                       18
discriminatory employment decision because doing so would defeat

the core purpose of the FMLA: “[T]o help working men and women

balance the conflicting demands of work and personal life [by]

recognizing that there will be times in a person's life when that

person is incapable of performing her duties for medical reasons.”

Hodgens, 144 F.3d at 159 (quoting Price v. City of Fort Wayne, 177

F.3d 1022, 1024 (7th Cir. 1997).      By the same token, as has been

so often repeated, an employer is free to terminate an employee

for a good reason or a bad reason – just not an illegal reason.

Here, the jury will have to decide which it is.

     Because the parties dispute the specifics of the June 17,

2014 incident, the Court finds that Darosa has established a

colorable argument that Admiral used the June 17, 2014 incident as

a “convenient opportunity to get rid of [a] disabled worker[].”

Hodgens, 144 F.3d at 167.   Accordingly, there is a genuine dispute

of material fact as to whether Admiral’s proffered reason for

terminating him was merely a pretext for FMLA retaliation.

     B.   Count III – ADA Discrimination, Hostile Work Environment

     Darosa points to approximately a dozen harassing comments he

received after he returned from his 2013 FMLA leave to support his

allegation that he was subjected to a hostile work environment

based on his disability.    See Compl. ¶¶ 30-34.     Those comments

include the following: three or four comments from a maintenance

worker that the restroom “stinks” and that Darosa “shit like a

                                 19
bird,” Darosa Dep. 36:11-20; three to five comments from a press

operator to the effect of “I know your kind,” “I know your people,”

and   “you   stink,”    Id.    38:6-25;    and   occasional       comments    from

Beauchamp about Darosa’s frequent trips to the restroom.                       Id.

39:22-40:9.    Darosa claims that he did not report these comments

because his supervisor at the time was present when the comments

were made and never intervened.           Id. 39:4-14.

      To prevail on a hostile work environment claim premised on

his disability, Darosa must show that: he was disabled; he was

subject to uninvited harassment; Admiral’s conduct was based on

his disability; the conduct was so severe or pervasive that it

altered the conditions of his work environment; and the harassment

was objectively and subjectively offensive.                  See McDonough v.

Donahoe, 673 F.3d 41, 45 (1st Cir. 2012).

      There is no dispute that Darosa suffered from a qualifying

disability under the ADA or that the aforementioned comments were

directed at him and were based on his disability.             However, Darosa

admits that these comments occurred only a handful of times,

indicating that, by definition, the alleged harassment does not

constitute “severe and pervasive” conduct sufficient to establish

a prima facie case of hostile work environment.               See Faragher v.

City of Boca Raton, 524 U.S. 775, 788 (1998) (observing that

“sporadic    use   of   abusive   language,      gender-related      jokes,    and

occasional    teasing”    do    not   suffice    to   show    a   hostile     work

                                      20
environment); Kosereis v. Rhode Island, 331 F.3d 207, 216 (1st

Cir. 2003) (“A hostile work environment generally is not created

by a mere offensive utterance, nor does it arise from simple

teasing, offhand comments, and isolated incidents.”) (citations

and quotations omitted); Morgan v. Massachusetts General Hosp.,

901 F.2d 186, 192 (1st Cir. 1990) (holding that conduct rises to

the level of actionable harassment only when it is “sufficiently

severe or pervasive to alter the conditions of the victim’s

employment and create an abusive working environment”) (citations

and quotations omitted).       Accordingly, Admiral is entitled to

judgment as a matter of law on Count III.

IV.   Conclusion

      For   the    aforementioned   reasons,   Defendants’   Motion   for

Summary Judgment (ECF No. 19) is DENIED as to Count I and GRANTED

as to Count III.     Additionally, the Court dismisses Count II.



IT IS SO ORDERED.




William E. Smith
Chief Judge
Date: May 2, 2019




                                    21
